TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT KNOXVILLE

RHONDA LAMB,                                            )    Docket No.: 2016-03-0758
        Employee,                                       )
v.                                                      )
KARM THRIFT STORE, LLC,                                 )    State File No.: 45423-2016
          Employer,                                     )
and                                                     )
BRIDGE FIELD CASUALTY INS.                              )   Judge Lisa A. Lowe
co.,                                                    )
                  Carrier.                              )
                                                        )

                                 EXPEDITED HEARING ORDER
                                GRANTING MEDICAL BENEFITS


        This matter came before the undersigned Workers' Compensation Judge for an
Expedited Hearing on May 23, 2017. The central legal issue is whether Ms. Lamb's
carpal tunnel syndrome arose primarily out of and in the course and scope of her
              I                                                               .
employment. For the reasons set forth below, the Court finds Ms. Lamb established she
is likely to prevail at a hearing on the merits that her carpal tunnel syndrome arose
primarily out of and in the course and scope of her employment.

                                             History of Claim

        Ms. Lamb is a forty-nine-year-old resident of Knox County, Tennessee. KARM
Thrift Store, LLC (KARM) employed Ms. Lamb as a merchandise processor. Ms.
Lamb's job duties consisted of tagging and filling containers with clothing and other
merchandise. On Monday, Wednesday, and Friday of each week, Ms. Lamb was
responsible for pricing merchandise with a pricing gun before it was shipped to various
stores. Ms. Lamb was required to squeeze the handle of the pricing gun in order to place
the price tag into the clothing.
1
  The Dispute Certification Notice listed temporary disability benefits as a disputed issue; however, Ms. Lamb did
not introduce any evidence or testimony regarding time off from work. Therefore, the Court need not address
temporary disability benefits in this order.
       On March 25, 2016, Ms. Lamb began experiencing symptoms of pain in her right
wrist while working. She sought initial treatment with her personal physician, Dr. Mark
Johnson, who noted she started having some mild wrist pain on Thursday that became
worse after working on Friday. Dr. Johnson initially believed the symptoms related to
overuse syndrome but ultimately diagnosed Ms. Lamb with carpal tunnel syndrome and
referred her to orthopedic surgeon, Dr. David Holt. Due to pre-existing diabetes, Ms.
Lamb could not receive a cortisone injection. Dr. Holt recommended surgery and noted
Ms. Lamb intended to talk with her employer to set up surgery through workers'
compensation.

       With regard to causation, Dr. Holt stated the following:

       The patient has an underlying history of hypothyroidism as well as diabetes
       mellitus. Both of which can place the patient at an increased risk of
       developing carpal tunnel syndrome. However, she also does repetitive
       activity at work. There is research that suggests carpal tunnel can be
       related to repetitive activity at work. Given her electrodiagnostic studies on
       exam, she has fairly significant carpal tunnel syndrome while I cannot say
       this definitively, I think most likely the patient's occupation and work
       requirements have contributed to her carpal tunnel syndrome if not been the
       sole cause of her carpal tunnel syndrome. I do believe that work likely
       contributes to greater than 50% of the patient's risk and symptoms of carpal
       tunnel.

       Ms. Lamb then reported her work injury, and KARM provided a panel of
physicians from which Ms. Lamb selected Dr. Timothy Renfree. After confirming the
diagnosis of right carpal tunnel syndrome, Dr. Renfree strongly recommended that she
move forward with right carpal tunnel release surgery. However he told her, "in light of
what she has told me today with regard to activity at work ... I do not feel that this right
carpal tunnel syndrome is related to her work. When she asked me to clarify I explained
that her carpal tunnel syndrome was not greater than 51% related to her work activity."

        Ms. Lamb believes she is entitled to workers' compensation benefits for her carpal
tunnel syndrome based on Dr. Holt's opinion. KARM believes that Ms. Lamb is not
entitled to workers' compensation benefits based on Dr. Renfree's opinion.

                       Findings of Fact and Conclusions of Law

                                    Standard Applied

      The following legal principles govern this case. Because it is in a posture of an
Expedited Hearing, Ms. Lamb need not prove every element of her claim by a

                                             2
preponderance of the evidence in order to obtain relief. McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).
Instead, she must come forward with sufficient evidence from which this Court might
determine she is likely to prevail at a hearing on the merits. !d.; Tenn. Code Ann. § 50-6-
239(d)(l) (2016).

                                   Applicable Authority

         The Workers' Compensation Law requires employers to provide injured
employees with reasonable and necessary medical care related to a work injury. A work-
related injury causes a need for medical treatment if, within a reasonable degree of
medical certainty, it contributed more than fifty percent to the need for treatment. To
meet the "reasonable degree of medical certainty" standard requires a physician opinion
that it is more likely than not, considering all possible causes, as opposed to speculation.
See Tenn. Code Ann. §§ 50-6-204(a)(l)(A), 50-6-102(14)(C), and 50-6-102(14)(D)
(20 16). In addition, the opinion of the authorized treating physician "shall be presumed
correct on the issue of causation but this presumption shall be rebuttable by a
preponderance of the evidence." Tenn. Code Ann. § 50-6-102(14)(E) (2016).

       The Court observed Ms. Lamb's demeanor during the hearing and finds her
credible. The Court credits her testimony that when she transferred to KARM's central
location, she was required to work at a faster pace and on occasion would have to price
between 250-500 pieces of clothing to fill an entire box for transfer. Ms. Lamb testified
that occasionally her wrist would bother her, but the pain would then go away; however,
after squeezing the pricing gun all day on March 25, 2016, the pain and swelling never
went away.

       In this case, there are differing expert medical opinions. In these situations, the
Appeals Board affirmed longstanding Tennessee law when it held, "A trial court
generally has the discretion to choose which expert to accredit when there is a conflict of
expert opinions." Brees v. Escape Day Spa & Salon, 2015 TN Wrk. Comp. App. Bd.
LEXIS 5, at * 14 (Mar. 12, 20 15) (internal citations omitted). In evaluating conflicting
expe11 testimony, this Court may consider, among other things, "the qualifications of the
experts, the circumstances of their examination, the information available to them, and
the evaluation of the importance of that information through other experts." !d.

       Applying these factors, the Court finds both experts bear similar qualifications;
thus, that factor favors neither expert. Regarding the circumstances of their evaluation,
Dr. Holt saw Ms. Lamb multiple times over several months, while Dr. Renfree examined
her on only one occasion. "It seems reasonable that the physicians having greater contact
with the Plaintiff would have the advantage and opportunity to provide a more in-depth
opinion, if not a more accurate one." Orman v. Williams Sonoma, Inc., 803 S.W.2d 672,
677 (Tenn. 1991 ). Thus, this factor favors Dr. Holt. It appears both physicians relied

                                            3
upon the same diagnostic testing to reach their opinions. Both physicians agree that Ms.
Lamb has carpal tunnel syndrome, and both agree she needs surgery. However, they
reached different causation conclusions.

       Dr. Renfree noted, "We talked about causation today as well and she seems very
well versed into the year and date of when Tennessee [law] stated that repetitive motion
was not related to work type injury nor was typing or utilizing the keyboard." Dr.
Renfree went on to say, "I explained that her carpal tunnel syndrome was not greater than
51% related to her work activity. We discussed that carpal tunnel syndrome [may] be
very multifactorial such as genetic and especially in light of the fact that she has
underlying diabetes and hypothyroidism." The Court holds that Dr. Renfree misstated
Tennessee law when he said that "repetitive motion was not related to work type injury."
Under Tennessee workers' compensation law, repetitive conditions such as carpal tunnel
syndrome can be work-related if it arises primarily out of and in the course and scope of
employment.

       The Court further holds that Dr. Renfree applied the wrong standard when he
stated that Ms. Lamb's carpal tunnel syndrome was not greater than fifty-one percent
related to her work activity. Instead, the standard is whether the work injury contributed
more than fifty percent to the need for treatment. Finally, though Dr. Renfree noted
carpal tunnel can be related to genetics or conditions such as Ms. Lamb's diabetes and
hypothyroidism, he did not find Ms. Lamb's carpal tunnel syndrome was caused by those
conditions.

       In contrast, Dr. Holt noted that Ms. Lamb's underlying hypothyroidism and
diabetes can place a patient at increased risk of developing carpal tunnel syndrome but
references research suggesting carpal tunnel can be related to repetitive activity at work.
Dr. Holt considered various causes for Ms. Lamb's carpal tunnel syndrome and used the
correct standard when he found that Ms. Lamb's work contributed greater than fifty
percent to her carpal tunnel symptoms.

       After careful consideration of the competing medical opinions, the Court places
greater weight on Dr. Holt's opinion and holds it rebuts the presumption of correctness
afforded to Dr. Renfree's opinion by a preponderance of the evidence.

       Therefore, as a matter of law, the Court holds Ms. Lamb has come forward with
sufficient evidence from it to conclude she is likely to prevail at a hearing on the merits
and grants her request for medical benefits, to include carpal tunnel surgery.

IT IS, THEREFORE, ORDERED as follows:

   1. Medical care for Ms. Lamb's injuries shall be paid by KARM Thrift Store and/or
      its workers' compensation carrier as required by Tennessee Code Annotated

                                            4
   section 50-6-204 (2016) to include authorization of the recommended carpal
   tunnel surgery. KARM and/or its workers' compensation carrier may choose to
   authorize either Dr. Renfree or Dr. Holt to perform the surgery and provide
   follow-up care.

2. This matter is set for a Scheduling Hearing on August 2, 2017, at 9:30 a.m.
   Eastern Time. The parties must call 865-594-0109 or 855-383-0003 toll-free to
   participate in the Scheduling Hearing.

3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
   with this Order must occur no later than seven business days from the date of entry
   of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
   (2016). The Insurer or Self-Insured Employer must submit confirmation of
   compliance      with    this     Order    to    the   Bureau     by     email     to
   WCCompliance.Program@tn.gov no later than the seventh business day after
   entry of this Order. Failure to submit the necessary confirmation within the period
   of compliance may result in a penalty assessment for non-compliance.

4. For questions regarding compliance, please contact the Workers' Compensation
   Compliance Unit by email at WCCompliance.Pr gram@tn.gov or by telephone at
   (615) 253-1471 or (615) 532-1309.


   ENTERED this the s'" day of June, 2017.~            A.    ~

                               HON. LISA A. LOWE
                               Workers' Compensation Judge




                                        5
                                        APPENDIX

Exhibits:

        1)   Affidavit of Rhonda Lamb (marked for identification purposes only)
        2)   Photographs of Gaylor Box and Price Gun
        3)   Panel ofPhysicians, Form C-42
        4)   Medical Records of:
                o Dr. Mark Johnson, Summit Medical Group
                o Dr. David Holt, Knoxville Orthopedic Group
                o Family Care Specialists
                o Dr. Timothy J. Renfree, Tennessee Orthopedic Clinic
                o Wal-Mart Pharmacy

Technical Record:

        1)   Petition for Benefit Determination
        2)   Dispute Certification Notice
        3)   Notice of Filing Medical Records
        4)   Request for Expedited Hearing
        5)   Employer's Response to Employee's Request for Expedited Hearing
        6)   Employer' Pre-Hearing Brief
        7)   Employer's Witness and Exhibit List
        8)   Notice of Filing

Stipulati n · :

        1) Average weekly wage $353.37/Compensation rate $253.38
        2) Date of injury-March 25,2016
        3) Ms. Lamb gave proper statutory notice of her alleged work-related injury




                                             6
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 5th day of
June, 2017.


Name                        Certified   Via       Via     Service sent to:
                            Mail        Fax       Email
Rhonda Lamb,                  X                    X      Rhonda Lamb
Self-Represented                                          10 15 Henrietta Drive
Employee                                                  Knoxville, TN 37912
                                                          Razeldl@aol.com
Ryan C. Edens,                                     X      rcedens@mijs.com
Alex B. Morrison,                                         ABMorrison@mijs.com
Employer's Attorneys




                                         PENNY SHRUM, Court Clerk
                                                WC.CourtCJerk@tn.gov




                                              7